265 F.2d 960
Rev. Merle E. PARKER, D.D., Appellant,v.Arthur E. SUMMERFIELD, Postmaster General of the United States et al., Appellees.
No. 14530.
United States Court of Appeals District of Columbia Circuit.
June 11, 1959.

On appellant's petition for rehearing. For former opinion see 265 F.2d 359.
Before PRETTYMAN, Chief Judge, WILBUR K. MILLER, and BAZELON, Circuit Judges, in Chambers.
PER CURIAM.


1
This case is now on for consideration of appellant's petition for a rehearing.


2
In his petition for rehearing appellant asserts that if the Post Office order becomes final one of two things must happen, (1) all his mail will be returned to the senders or (2) the Postmaster will read all the mail in order to determine which is connected with the fraudulent enterprise. In response the Postmaster General, through his counsel, the United States Attorney, asserts that the claim that he (the Postmaster) must read the appellant's mail is groundless; that the fraud order does not direct, permit, or in any fashion authorize the Postmaster's personal examination of the contents of appellant's mail; that such examination is expressly prohibited by statute, citing 18 U.S.C.A. § 1717(c); that the Postmaster can receive only the mail which appellant turns over to him as being related to the fraudulent enterprise; and that the determination of which mail is related to such enterprise remains appellant's alone. We accept these assurances on the part of the Postmaster General, and in reliance upon them the petition for rehearing is denied.